JOHNSON, Presiding Judge.
Mitchell Nudelman was convicted of failure to maintain lane and fined $101 for this misdemeanor offense. He appeals on the grounds that (1) the evidence was insufficient to support his conviction, (2) the trial court erred in failing to make the officer who wrote the citation available for questioning, (3) the trial court erred in admitting the officer’s uniform motor vehicle accident report, (4) the trial court erred in precluding impeachment of a hostile witness, and (5) the trial court erred by failing to allow a reconstruction of the transcript pursuant to OCGA § 5-6-41 (g).
Nudelman failed to have the misdemeanor trial transcribed and failed to construct a record of the trial, which was his obligation if he desired to show he preserved his objections at trial.1 Without a trial transcript or acceptable substitute, we cannot determine whether Nudelman preserved his issues for appeal or what evidence Nudelman sought to exclude or present. Under the circumstances, we must presume that the trial court’s conduct of the trial was proper.2 While Nudelman contends in his appellate brief that he attempted to reconstruct the transcript, there is no evidence in the *795record supporting this contention. Accordingly, we find no merit to this enumeration of error.3
Decided February 18, 2002.
Mitchell Nudelman, pro se.
Joseph J. Drolet, Solicitor-General, Michael Y. Doko, Assistant Solicitor-General, for appellee.

Judgment affirmed.


Blackburn, C. J., and Miller, J., concur.


 Hancock v. State, 244 Ga. App. 118 (534 SE2d 870) (2000); Holder v. State, 239 Ga. App. 821 (522 SE2d 59) (1999).


 Parks v. State, 248 Ga. App. 405, 406 (2) (544 SE2d 536) (2001).


 See Goodwin v. State, 251 Ga. App. 549, 550-551 (1) (554 SE2d 317) (2001).